Name: Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31996R2402Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch Official Journal L 327 , 18/12/1996 P. 0014 - 0019COMMISSION REGULATION (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996, on implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotations (1), and in particular Article 1 (1) thereof, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (2), Whereas Decision 96/317/EC of 13 May 1996 adjusted the import arrangements for manioc starch of CN code 1108 14 00 laid down in Commission Regulation (EC) No 3015/95 of 19 December 1995 opening and providing for the administration of certain import quotas for sweet potatoes and manioc starch intended for certain uses for 1996 (3); whereas that Regulation was accordingly amended by Commission Regulation (EC) No 1031/96 (4); Whereas the Community undertook in the World Trade Organization multilateral trade negotiations to open two annual nil duty tariff quotas for products of CN code 0714 20 90 in favour of the People's Republic of China and other countries respectively, and two tariff quotas for manioc starch of CN code 1108 14 00 for certain uses; Whereas action should be taken to open for 1997 and subsequent years the annual tariff quotas in question for sweet potatoes and manioc starch and to set appropriate administrative rules; whereas the relevant provisions of Regulation (EC) No 3015/95 as amended following Decision 96/317/EC should be taken over; Whereas to ensure that the quotas are well managed and in particular that the quantities set for each year are not exceeded specific rules on the lodging of applications and issuing of licences must be adopted; whereas these either supplement or waive the provisions of Commission Regulation (EEC) No 3719/88 (5), as last amended by Regulation (EC) No 2350/96 (6); Whereas it is necessary to differentiate sweet potatoes for human consumption and those for other uses; whereas the presentation and packaging of sweet potatoes of CN code 0714 20 10 for human consumption should be specified and products not meeting that presentation and packaging specification should be held to fall within CN code 0714 20 90; Whereas the management and surveillance rules contained in Regulation (EC) No 3015/95 for imports between 1 January and 31 December 1996 should be retained, notably the requirement that an export document issued by the Chinese authorities or under their responsibility be presented for goods originating in China; Whereas for manioc starch account must be taken of the Community's new commitment by Decision 96/317/EC to open an additional autonomous annual quota of 10 500 tonnes of which 10 000 tonnes is reserved for the Kingdom of Thailand; whereas under the terms agreed with Thailand the end-use requirements previously imposed on manioc starch quotas are waived; whereas it should be required that manioc starch imported from Thailand against its reserved quantity be accompanied by an export certificate issued by the competent Thai authority; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following are opened from 1 January 1997: (1) a nil duty annual tariff quota for importation into the Community of 5 000 tonnes of sweet potatoes not for human consumption of CN code 0714 20 90 originating in third countries other than the People's Republic of China; (2) a nil duty annual tariff quota for importation into the Community of 600 000 tonnes of sweet potatoes not for human consumption of CN code 0714 20 90 originating in the People's Republic of China; (3) an annual tariff quota for importation into the Community of 10 000 tonnes of manioc starch of CN code 1108 14 00 at a duty rate equal to the MFN duty in force less ECU 100 per tonne; (4) an additional autonomous annual tariff quota for importation into the Community of 10 500 tonnes of manioc starch of CN code 1108 14 00 at a duty rate equal to the MFN duty in force less ECU 100 per tonne; 10 000 tonnes of this quantity is reserved for the Kingdom of Thailand. TITLE I Sweet potatoes for certain uses Article 2 1. Import licences against the quotas indicated at Article 1 (1) and (2) shall be issued in line with the provisions of this Title. 2. For the purposes of CN code 0714 20 10 sweet potatoes for human consumption shall be fresh, whole sweet potatoes put up in immediate packings at the time of the customs formalities for release for free circulation. The provisions of this Title shall not apply to release for free circulation of sweet potatoes for human consumption as defined above. Article 3 Licence applications may be lodged with the competent authority of the Member State on Tuesdays, or if that is not a working day on the first such day following, by 1 p.m. (Brussels time). Article 4 1. Licence applications and licences shall show the country of origin in box 8. The licence shall carry with it an obligation to import from that country. Licence applications for products orginating in the People's Republic of China shall be inadmissible if not accompanied by the original (blue in coulour) of an export document issued by the Government of the People's Republic of China, or under its responsibility, drawn up following the model given in Annex I. 2. Licences shall carry one of the following entries in box 24: - ExenciÃ ³n del derecho de aduana [artÃ ­culo 4 del Reglamento (CE) n ° 2402/96] - Fritagelse for toldsatser (artikel 4 i forordning (EF) nr. 2402/96) - Zollfrei (Artikel 4 der Verordnung (EG) Nr. 2402/96) - Ã Ã °Ã ¡Ã «Ã «Ã ¡Ã £Ã  Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ´aaÃ «Ã ¹Ã ­aaÃ ©Ã ¡Ã ªue aeÃ ¡Ã ³Ã ¬ue [UEÃ ±Ã ¨Ã ±Ã ¯ 4 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 2402/96] - Exemption from customs duty (Article 4 of Regulation (EC) No 2402/96) - Exemption du droit de douane [article 4 du rÃ ¨glement (CE) n ° 2402/96] - Esenzione dal dazio doganale [articolo 4 del regolamento (CE) n. 2402/96] - Vrijgesteld van douanerecht (artikel 4 van Verordening (EG) nr. 2402/96) - IsenÃ §Ã £o de direito aduaneiro [artigo 4 º do Regulamento (CE) n º 2402/96] - Tullivapaa (asetuksen (EY) N:o 2402/96 4 artikla) - Tullfri (artikel 4 foerordning (EG) nr 2402/96). Article 5 1. The fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88 shall not apply. 2. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity released for free circulation may not exceed that shown in boxes 10 and 11 of the licence. To this end the figure '0` shall be entered in box 22. 3. Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 6 The security in connection with import licences shall be ECU 20 per tonne. Article 7 By 5 p.m. (Brussels time) on the working day following that set by Article 3 for lodging of applications Member States shall transmit the following application details to the Commission: - applicant's name, - quantities applied for, - origin of products, - for products originating in the People's Republic of China, export document number and vessel name. Article 8 1. The Commission shall notify Member States by telex or fax to what extent applications can be met. If the quantities applied for exceed those available the Commission shall set and notify a uniform percentage reduction. Licences shall be issued within the limit of the quotas indicated at Article 1 (1) and (2). 2. On receipt of the Commission's notification Member States may issue licences. Licences shall be valid throughout the Community from the actual day of issue to the end of the fourth month following. TITLE II Manioc starch Article 9 Applications for import licences against the quotas indicated at Article 1 (3) and (4) may be lodged with the competent authority of the Member State on Tuesdays, or if that is not a working day on the first such day following, by 1 p.m. (Brussels time). Applications may not be for more than 1 000 tonnes per applicant acting on his own behalf. Article 10 1. Licence applications and licences shall carry the following entry in box 24: 'Import duty reduced by ECU 100 per tonne (Regulation (EC) No 2402/96)`. 2. If the application is for starch originating in Thailand exported against the reserved quantity of 10 000 tonnes indicated at Article 1 (4) it must be accompanied by an export certificate drawn up following the model given in Annex II made out in English and delivered by the competent Thai authority, i.e. the Ministry of Commerce, Department of Foreign Trade. Applications and licences shall carry the entry 'Origin: Thailand` in box 8. Article 11 Articles 5 and 6 above shall apply. Article 12 Member States shall by 1 p.m. (Brussels time) on the day following that set by Article 9 for lodging of applications transmit to the Commission the following application details: - applicant's name, - quantities applied for, - country of origin in the case of starch originating in Thailand covered by a Thai export certificate. Article 13 1. The Commission shall notify Member States by telex or fax to what extent applications may be met. If the quantities applied for exceed those available the Commission shall set and notify a uniform percentage reduction. 2. Member States may issue licences on receipt of the Commission's notification. Licences shall be valid throughout the Community from the actual day of issue to the end of the third month following. Article 14 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1996. For the Commission Franz FISCHLER Member of the Commission ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >REFERENCE TO A FILM> ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >REFERENCE TO A FILM> COMMISSION REGULATION (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996, on implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotations (1), and in particular Article 1 (1) thereof, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (2), Whereas Decision 96/317/EC of 13 May 1996 adjusted the import arrangements for manioc starch of CN code 1108 14 00 laid down in Commission Regulation (EC) No 3015/95 of 19 December 1995 opening and providing for the administration of certain import quotas for sweet potatoes and manioc starch intended for certain uses for 1996 (3); whereas that Regulation was accordingly amended by Commission Regulation (EC) No 1031/96 (4); Whereas the Community undertook in the World Trade Organization multilateral trade negotiations to open two annual nil duty tariff quotas for products of CN code 0714 20 90 in favour of the People's Republic of China and other countries respectively, and two tariff quotas for manioc starch of CN code 1108 14 00 for certain uses; Whereas action should be taken to open for 1997 and subsequent years the annual tariff quotas in question for sweet potatoes and manioc starch and to set appropriate administrative rules; whereas the relevant provisions of Regulation (EC) No 3015/95 as amended following Decision 96/317/EC should be taken over; Whereas to ensure that the quotas are well managed and in particular that the quantities set for each year are not exceeded specific rules on the lodging of applications and issuing of licences must be adopted; whereas these either supplement or waive the provisions of Commission Regulation (EEC) No 3719/88 (5), as last amended by Regulation (EC) No 2350/96 (6); Whereas it is necessary to differentiate sweet potatoes for human consumption and those for other uses; whereas the presentation and packaging of sweet potatoes of CN code 0714 20 10 for human consumption should be specified and products not meeting that presentation and packaging specification should be held to fall within CN code 0714 20 90; Whereas the management and surveillance rules contained in Regulation (EC) No 3015/95 for imports between 1 January and 31 December 1996 should be retained, notably the requirement that an export document issued by the Chinese authorities or under their responsibility be presented for goods originating in China; Whereas for manioc starch account must be taken of the Community's new commitment by Decision 96/317/EC to open an additional autonomous annual quota of 10 500 tonnes of which 10 000 tonnes is reserved for the Kingdom of Thailand; whereas under the terms agreed with Thailand the end-use requirements previously imposed on manioc starch quotas are waived; whereas it should be required that manioc starch imported from Thailand against its reserved quantity be accompanied by an export certificate issued by the competent Thai authority; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following are opened from 1 January 1997: (1) a nil duty annual tariff quota for importation into the Community of 5 000 tonnes of sweet potatoes not for human consumption of CN code 0714 20 90 originating in third countries other than the People's Republic of China; (2) a nil duty annual tariff quota for importation into the Community of 600 000 tonnes of sweet potatoes not for human consumption of CN code 0714 20 90 originating in the People's Republic of China; (3) an annual tariff quota for importation into the Community of 10 000 tonnes of manioc starch of CN code 1108 14 00 at a duty rate equal to the MFN duty in force less ECU 100 per tonne; (4) an additional autonomous annual tariff quota for importation into the Community of 10 500 tonnes of manioc starch of CN code 1108 14 00 at a duty rate equal to the MFN duty in force less ECU 100 per tonne; 10 000 tonnes of this quantity is reserved for the Kingdom of Thailand. TITLE I Sweet potatoes for certain uses Article 2 1. Import licences against the quotas indicated at Article 1 (1) and (2) shall be issued in line with the provisions of this Title. 2. For the purposes of CN code 0714 20 10 sweet potatoes for human consumption shall be fresh, whole sweet potatoes put up in immediate packings at the time of the customs formalities for release for free circulation. The provisions of this Title shall not apply to release for free circulation of sweet potatoes for human consumption as defined above. Article 3 Licence applications may be lodged with the competent authority of the Member State on Tuesdays, or if that is not a working day on the first such day following, by 1 p.m. (Brussels time). Article 4 1. Licence applications and licences shall show the country of origin in box 8. The licence shall carry with it an obligation to import from that country. Licence applications for products orginating in the People's Republic of China shall be inadmissible if not accompanied by the original (blue in coulour) of an export document issued by the Government of the People's Republic of China, or under its responsibility, drawn up following the model given in Annex I. 2. Licences shall carry one of the following entries in box 24: - ExenciÃ ³n del derecho de aduana [artÃ ­culo 4 del Reglamento (CE) n ° 2402/96] - Fritagelse for toldsatser (artikel 4 i forordning (EF) nr. 2402/96) - Zollfrei (Artikel 4 der Verordnung (EG) Nr. 2402/96) - Ã Ã °Ã ¡Ã «Ã «Ã ¡Ã £Ã  Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ´aaÃ «Ã ¹Ã ­aaÃ ©Ã ¡Ã ªue aeÃ ¡Ã ³Ã ¬ue [UEÃ ±Ã ¨Ã ±Ã ¯ 4 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 2402/96] - Exemption from customs duty (Article 4 of Regulation (EC) No 2402/96) - Exemption du droit de douane [article 4 du rÃ ¨glement (CE) n ° 2402/96] - Esenzione dal dazio doganale [articolo 4 del regolamento (CE) n. 2402/96] - Vrijgesteld van douanerecht (artikel 4 van Verordening (EG) nr. 2402/96) - IsenÃ §Ã £o de direito aduaneiro [artigo 4 º do Regulamento (CE) n º 2402/96] - Tullivapaa (asetuksen (EY) N:o 2402/96 4 artikla) - Tullfri (artikel 4 foerordning (EG) nr 2402/96). Article 5 1. The fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88 shall not apply. 2. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity released for free circulation may not exceed that shown in boxes 10 and 11 of the licence. To this end the figure '0` shall be entered in box 22. 3. Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 6 The security in connection with import licences shall be ECU 20 per tonne. Article 7 By 5 p.m. (Brussels time) on the working day following that set by Article 3 for lodging of applications Member States shall transmit the following application details to the Commission: - applicant's name, - quantities applied for, - origin of products, - for products originating in the People's Republic of China, export document number and vessel name. Article 8 1. The Commission shall notify Member States by telex or fax to what extent applications can be met. If the quantities applied for exceed those available the Commission shall set and notify a uniform percentage reduction. Licences shall be issued within the limit of the quotas indicated at Article 1 (1) and (2). 2. On receipt of the Commission's notification Member States may issue licences. Licences shall be valid throughout the Community from the actual day of issue to the end of the fourth month following. TITLE II Manioc starch Article 9 Applications for import licences against the quotas indicated at Article 1 (3) and (4) may be lodged with the competent authority of the Member State on Tuesdays, or if that is not a working day on the first such day following, by 1 p.m. (Brussels time). Applications may not be for more than 1 000 tonnes per applicant acting on his own behalf. Article 10 1. Licence applications and licences shall carry the following entry in box 24: 'Import duty reduced by ECU 100 per tonne (Regulation (EC) No 2402/96)`. 2. If the application is for starch originating in Thailand exported against the reserved quantity of 10 000 tonnes indicated at Article 1 (4) it must be accompanied by an export certificate drawn up following the model given in Annex II made out in English and delivered by the competent Thai authority, i.e. the Ministry of Commerce, Department of Foreign Trade. Applications and licences shall carry the entry 'Origin: Thailand` in box 8. Article 11 Articles 5 and 6 above shall apply. Article 12 Member States shall by 1 p.m. (Brussels time) on the day following that set by Article 9 for lodging of applications transmit to the Commission the following application details: - applicant's name, - quantities applied for, - country of origin in the case of starch originating in Thailand covered by a Thai export certificate. Article 13 1. The Commission shall notify Member States by telex or fax to what extent applications may be met. If the quantities applied for exceed those available the Commission shall set and notify a uniform percentage reduction. 2. Member States may issue licences on receipt of the Commission's notification. Licences shall be valid throughout the Community from the actual day of issue to the end of the third month following. Article 14 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1996. For the Commission Franz FISCHLER Member of the Commission ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >REFERENCE TO A FILM> ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >REFERENCE TO A FILM>